EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

WOODWAY OIL & GAS – KS–I, LLC

 

AS SELLER

 

AND

 

VIKING ENERGY GROUP, INC

 

AS BUYER

 

Dated December 22, 2017

 



  -1-

   



 

LIST OF EXHIBITS AND SCHEDULES

 



Exhibit

 

Description

 

 

 

Exhibit A-1

 

Leases

 

Exhibit A-2

 

 

Wells

 

Exhibit A-3

 

 

Well Map

 

Exhibit A-4

 

 

Personal Properties

 

Exhibit B

 

 

Material Agreements

 

Exhibit C

 

 

Preferential Rights and Third Party Consents

 

Exhibit D

 

Form of Assignment, Bill of Sale and Conveyance

 

 

Schedule

 

Description

 

 

 

Schedule 3.9

 

 

Suspense Accounts

 

Schedule 3.13

 

 

Permits and Bonds

 

Schedule 3.17

 

Wells; Plugging and Abandonment



 



  -2-

   



 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), is entered into on December
22, 2017 (the “Execution Date”), by and between Woodway Oil & Gas – KS– I, LLC,
a Delaware limited liability company, 4900 Woodway Drive, Suite 625, Houston,
Texas 77056 (referred to herein as “Seller”), and Viking Energy Group, Inc., a
Nevada corporation, 1330 Avenue of the Americas, Suite 23A, New York, New York
10019 (referred to herein as “Buyer”). Seller and Buyer may be referred to
individually as a “Party” or collectively as the “Parties.” The transactions
contemplated by this Agreement may be collectively referred to as the
“Transaction.”

 

Recitals

 

A. Seller owns and desires to sell its interests in certain oil and gas
properties located in the state of Kansas, all as more particularly described in
Section 1.2 below (collectively, the “Assets”).

 

B. Buyer has conducted an independent investigation of the nature and extent of
the Assets, and desires to purchase all of Seller’s interest in the Assets
pursuant to the terms of this Agreement.

 

C. To accomplish the foregoing, the Parties wish to enter into this Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1 Purchase and Sale. Seller agrees to sell and Buyer agrees to purchase all of
Seller’s right, title and interest in and to the Assets under the terms of this
Agreement.

 

1.2 The Assets. As used herein, the term “Assets” refers to all of the Seller’s
right, title and interest in and to the following:

 

(a) All oil and gas leases (the “Leases”), wells (the “Wells”), and mineral
interests of Seller in the land (the “Land” or “Lands”) and Leases described in
Exhibit A-1, the Wells described in Exhibit A-2 and shown in Exhibit A-3, and
all oil, gas and mineral interests of Seller in the Lands, and the oil, gas and
other hydrocarbons (the “Hydrocarbons”) attributable to the Leases, Lands and
Wells after the Effective Time, together with all the property and rights
incident thereto and the permits, rights-of-way, easements, servitudes, surface
fee interests, surface lease and other surface rights, licenses and in any way
relating thereto, (a) and to the production of Hydrocarbon, if any, attributable
to said properties and interests, in each case subject to that certain 2%
overriding royalty interest of BlueRock Energy Capital II, LLC (“BlueRock”).

 

(b) All personal properties located within located within Ellis County and Rooks
County, Kansas or used in connection with the operation of the properties and
interests described in this subsection (a) and to the production of Hydrocarbon,
if any, attributable to said properties and interests, including equipment
listed on the attached Exhibit A-4;

 

(c) All injection and disposal wells on the Leases or Lands or on lands pooled
or unitized therewith, and all pipelines, surface production equipment,
fixtures, improvements, permits, surface use agreements, water use agreements,
subsurface drilling easements, rights of-way and easements used in connection
with the production, gathering, treatment, processing, storing, sale or disposal
of Hydrocarbons or water produced from the properties and interests described in
subsection (a);

 



  -3-

   



 

(d) The Material Agreements (as defined herein) described on Exhibit B, insofar
as they relate to the properties and interests described in subsections (a)
through (c); and

 

(e) The files, records, and data of Seller relating to the items described in
subsections (a) through (d) above (the “Records”), and to the extent that Seller
has the following, the Records shall include, without limitation, lease records,
well records, and division order records; well files; title records (including
abstracts of title, title opinions and memoranda, and title curative documents
related to the Leases and Wells); geographic maps, logs and lease plats; all
geophysical and seismic records and data (including licenses, franchises and
rights to such records and data), if any; contracts and contract files;
correspondence; and other related information. Seller agrees to provide Buyer
its original files, and may retain copies of any files it desires for its own
reasonable purposes, and the records shall not include any data or information
that is subject to applicable third party licensing restrictions or other
restrictions on disclosure or transfer, however Seller shall identify with
reasonable particularity all data or information which is being withheld by
reason of any third party licensing restrictions or other restrictions.

 

In addition Buyer is hereby granted an exclusive first option to acquire all
other right title and interest that Seller may have in and to any Leases, Lands
and Wells located in Ellis County and Rooks County Kansas, and also to acquire
all contracts and agreements relating to all Leases, Land and Wells located in
Ellis County and Rooks County Kansas, to which Seller is a party or which have
been assumed by Seller or to which Seller is a successor in interest, including
without limitation, all operating agreements, exploration agreements, pooling,
communitization and unitization agreements, declarations and orders, farmout
agreements, product purchase and sale contracts, transportation, processing,
treatment or gathering agreements, leases, sales, purchase, exchange, gathering,
transportation and processing contracts, operating agreements, balancing
agreements, farmout agreements, and other contracts, agreements and instruments.
Buyer may exercise this exclusive first option by delivering notice to Seller of
Buyer’s election to exercise said exclusive first option and Seller shall assign
such interest or agreement to Buyer without additional consideration. The
parties recognize that this exclusive first option is a material part of this
Agreement and that such option is supported by adequate consideration in the
form of a portion of the purchase price hereof and the covenants and agreements
contained herein.

 

1.3 Effective Time. The purchase and sale of the Assets shall be effective on
January 1, 2018, at 7:00 A.M. central time (the “Effective Time”).

 



  -4-

   



 

ARTICLE II

PURCHASE PRICE AND MANNER OF PAYMENT

 

2.1 Purchase Price. The total purchase price for all of Seller’s interest in the
Assets shall be Two Million Two Hundred Thousand U.S. Dollars ($2,200,000),
subject to the adjustments with respect thereto contemplated herein (the
“Purchase Price”). On or before December 29, 2017 (the “Initial Closing”), Buyer
shall pay to Seller a single lump sum payment in the amount Two Hundred Thousand
U.S. Dollars ($200,000.00) (the “Initial Payment”). The remainder of the
Purchase Price (the “Final Payment”), plus or minus any adjustments made
pursuant to Sections 2.3 or 7.1, shall be paid on or before January 15, 2018
(the “Final Closing”).

 

2.2 Filing Fees. Buyer shall be responsible for the recording of and shall pay
for the filing fees on, the Assignment to be delivered to Buyer at the Initial
Closing, and Buyer shall furnish a copy of the recorded Assignment to Seller
after recorded in the proper counties. The copy of the Assignment furnished to
Seller may be in .pdf format and sent to Seller by email; it shall not be
necessary that the copy of the Assignment be a certified copy.

 

2.3 Adjustments to Final Payment. All adjustments to the Final Payment shall be
made (i) according to the factors described in this Section 2.3 and 7.1, (ii) in
accordance with generally accepted accounting principles as consistently applied
in the oil and gas industry, and (iii) without duplication.

 

(a) Effective Time Apportionment. Seller and Buyer agree that (i) all revenues,
costs and expenses attributable to the Assets, including Property Expenses (as
defined below), will be apportioned between Buyer and Seller as of the Effective
Time, (ii) Seller shall be entitled to any production revenues or other amounts
realized from and accruing to the Assets attributable to the period of time
before the Effective Time and shall be liable for the payment of all costs and
expenses, including Property Expenses, attributable to the Assets for the period
of time before the Effective Time and (iii) Buyer shall be entitled to any
production revenues or other amounts realized from and accruing to the Assets
attributable to the period of time from and after the Effective Time and shall
be liable for the payment of all costs and expenses including Property Expenses,
attributable to the Assets for the period of time from and after the Effective
Time.

 

(b) Property Expenses. The term “Property Expenses” shall mean all capital
expenses, joint interest billings, lease operating expenses, lease rental and
maintenance costs, royalties, Asset Taxes (as defined and apportioned pursuant
to Article V), drilling expenses, completion expenses, workover expenses,
expenses associated with environmental analysis or studies, permitting costs,
and any other exploration, development or maintenance expenditures including,
without limitation, expenditures charged under applicable operating agreements
consistent with past practice and the standards established by the Council of
Petroleum Accountant Societies of North America that are attributable to the
Assets prior to the Effective Time or after the Effective Time, as applicable.

 

(c) Upward Adjustments. The Final Payment shall be adjusted upward by the
following:

 

(1) an amount equal to all proceeds (net of royalty and production Taxes not
otherwise accounted for hereunder) received by and retained by Buyer
attributable to the sale of Merchantable Oil and other Hydrocarbons which were
picked up by the crude oil purchaser before the Effective Time. As used in this
agreement the term Merchantable Oil shall mean the crude oil located in the
crude oil storage tanks above the draw down valve and does not include any oil
in the separators, lines or any oil located below the draw down valve of any
storage or stock tanks;

 



  -5-

   



 

(2) an amount equal to all expenses attributable to the Assets authorized and
incurred from and after the Effective Time that were paid by Seller (all to be
apportioned as of the Effective Time except as otherwise provided), including
without limitation, Property Expenses;

 

(3) an amount equal to the value of Seller’s share of all Merchantable Oil in
storage tanks at the Effective Time. This adjustment shall be made at the time
that such crude oil is sold, by delivering to Seller its portion of the sale
proceeds actually received for such oil.

 

(4) an amount equal to all costs and expenses of Seller in connection with
maintaining all utilities after the Effective Time.

 

(d) Downward Adjustments. The Final Payment shall be adjusted downward by the
following:

 

(1) the amount of all direct and actual expenses attributable to the Assets,
including, without limitation, the Property Expenses, that remain unpaid by
Seller or Seller’s affiliates, or that have been paid by Buyer, that are
attributable to the period prior to the Effective Time; and

 

(2) all proceeds from the production of Hydrocarbons subsequent to the Effective
Time that are received and retained by Seller or Seller’s affiliates.

 

2.4 Purchase Price Allocation. Buyer and Seller shall use commercially
reasonable efforts to agree to an allocation of the Purchase Price and any other
items properly treated as consideration for U.S. federal income Tax purposes
among the Assets in accordance with Section 1060 of the Internal Revenue Code
and the Treasury Regulations promulgated thereunder, prior to the Final Closing
(the “Allocation”). At the time that the Settlement Statement is delivered,
Buyer shall provide to Seller in written or digital form a proposed Allocation.
If the Parties reach an agreement with respect to such proposed Allocation, (i)
the Parties shall use commercially reasonable efforts to update the Allocation
in accordance with Section 1060 of the Internal Revenue Code following any
adjustment to the Purchase Price pursuant to this Agreement, and (ii) Buyer and
Seller shall, and shall cause their affiliates to, report consistently with the
Allocation, as adjusted, on all Tax returns and reports (including Internal
Revenue Service Form 8594), and neither Seller nor Buyer shall take any position
on any Tax return or report that is inconsistent with the Allocation, as
adjusted, unless otherwise required by applicable law; provided, however, that
neither Party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise and/or settle any Tax audit, claim or similar proceedings
in connection with such allocation.

 



  -6-

   



 

ARTICLE III

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties to Buyer as of the
date hereof and as of the Effective Time:

 

3.1 Organization and Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware and is duly qualified to carry on its business in Kansas.

 

3.2 Power. Seller has all requisite power and authority to carry on its business
as presently conducted and to enter into this Agreement. The execution and
delivery of this Agreement and the consummation of the Transaction does not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
as of the Initial Closing, violate, or be in conflict with, any provision of the
governing documents of the Seller, or any provision of any material agreement or
instrument to which the Seller is a party or by which it is bound or to which
the Assets are subject, or any judgment, decree, order, statute, rule or
regulation applicable to Seller or the Assets.

 

3.3 Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the Transaction have been duly and validly authorized by all
requisite limited liability company action on Seller’s part. This Agreement
constitutes Seller’s legal, valid and binding obligation, enforceable in
accordance with its terms, subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws for the protection of
creditors, as well as to general principles of equity, regardless whether such
enforceability is considered in a proceeding in equity or at law.

 

3.4 Liability for Brokers’ Fees. Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Buyer shall have any responsibility whatsoever.

 

3.5 No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by or, to Seller’s knowledge, threatened against Seller.

 

3.6 Litigation. There are no actions, suits, claims or proceedings pending or
threatened against Seller, or affecting any of the Assets, in any court or by or
before any federal, state, municipal or other governmental agency that would
adversely affect the Assets or impair Seller’s ability to consummate the
Transaction. There are no unsatisfied judgments or injunctions issued by a court
of competent jurisdiction or other governmental agency outstanding against
Seller or the Assets that interfere with the operation of the Assets or impair
Seller’s ability to consummate the Transaction.

 



  -7-

   



 

3.7 Material Agreements. True, correct and complete copies of all agreements
affecting the Assets have been provided to Buyer and are listed on Exhibit B.
The Material Agreements are valid and in full force and effect, and no person
has given Seller written notice of any alleged material default thereunder.
Seller is not in breach or default under any Material Agreement, and there has
not occurred any event by Seller or, to Seller’s Knowledge, any other party to a
Material Agreement, that with notice or the lapse of time would constitute a
breach or default under, in any material respect, any Material Agreement. As
used herein, “Material Agreements” means any contracts and agreements that, to
Seller’s Knowledge, affect the Assets after the Effective Time or otherwise are
binding on said Assets including but not limited to the following types of
agreements, (i) an agreement for the purchase, sale, exchange, disposition,
gathering, treatment, processing, refining, handling, storage or transportation
of production from the Assets that is not terminable without penalty upon 60
calendar days’ notice or less, (ii) an agreement for the use or sharing of
drilling rigs, (iii) a purchase agreement, farm in and farmout agreement,
exploration agreement, participation agreement, agreement of development, or
similar agreement providing for the earning of an ownership interest, (iv) a
master services agreement, (v) a non-competition agreement or any agreement that
purports to restrict, limit or prohibit the manner in which, or the localities
in which, Buyer conducts its business, (vi) any indenture, mortgage, loan,
credit or similar contract for borrowed money or any hedge, swap, forward,
future, option or derivative contract (in each case) for which Buyer will be
responsible or which affects any revenues or expenses attributable to the Assets
on or after the Effective Time, (vii) any guaranty of any obligation, bond or
letter of credit for which Buyer will be responsible, (viii) any contract with
Seller or any affiliate of Seller, (ix) any agreement respecting any partnership
or joint venture, (x) agreements relating to areas of mutual interest, (xi) an
operating agreement, exploration agreement or development agreement to which
Seller’s interests in any of the Assets is subject, (xii) leases (other than the
Leases) related to the Assets under which Seller is the lessor or the lessee of
real or personal property and that is not terminable by Seller without penalty
upon 30 calendar days’ notice or less, or (xiii) agreements that relate to the
acquisition, licensing, sale, modification or other use or ownership of
geological, geophysical, or seismic data or records, whether or not proprietary
and whether or not processed, re-processed, migrated, stacked or otherwise
modified, and any similar contract, including seismic data licenses or other
contracts, providing for the exclusive or non-exclusive use, modification or
disclosure of proprietary seismic data.

 

3.8 Current Commitments. Except as disclosed on Schedule 3.8, no person has any
call upon or option to purchase or similar rights with respect to any portion of
the production from the Assets.

 

3.9 Payment of Royalties. Except for such items that are being held in suspense
as permitted pursuant to applicable laws and described in Schedule 3.9 (the
“Suspense Accounts”), Seller has paid all royalties (including lessor’s
royalties), overriding royalties, and other burdens upon, measured by, or
payable out of production due by Seller with respect to the Assets.

 

3.10 Compliance with Laws. To Seller’s Knowledge, Seller is in compliance with
all applicable laws with respect to Seller’s ownership and operation of the
Assets. This Section 3.10 in no way applies to environmental matters, which is
covered by Section 3.11.

 

3.11 Environmental Matters.

 

(a) To Seller’s Knowledge, Seller is in compliance with all applicable
environmental laws with respect to Seller’s ownership and operation of the
Assets. Seller has not, and to Seller’s knowledge none of its respective
predecessors or affiliates has received any notice, report or other information
that pertains or relates to (i) any remediation required or requested under any
applicable environmental law, or (ii) any personal injury, property damage, or
resource damage claims relating to a release of any substance, each associated
with or related to the Assets.

 

(b) To Seller’s knowledge, there have been no releases of substances on, at,
under, to, or from any of the Assets or from or in connection with operations or
ownership of the Assets that could reasonably be expected to give rise to any
material liabilities pursuant to environmental laws.

 



  -8-

   



 

(c) To Seller’s knowledge, none of the following exists now or have existed at
any time at any of the Assets: (i) underground storage tanks, (ii) asbestos
containing material in any form or condition, (iii) materials or equipment
containing polychlorinated biphenyls, or (iv) landfills, surface impoundments,
or disposal areas.

 

(d) Seller, to the extent such provision is not prohibited by applicable laws or
regulations or by contract, has provided Buyer with complete copies of all
reports in its possession or under its control reflecting the environmental
condition of the Assets and the compliance or noncompliance of the Assets and
any operation of the Assets or Lands under environmental laws.

 

3.12 Tax. All Asset Taxes that have become due and payable prior to the Initial
Closing have been duly paid, and all Tax returns and reports with respect to
Asset Taxes required to be filed prior to the Initial Closing have been timely
filed. None of the Assets is subject to any tax partnership agreement or is
otherwise treated, or required to be treated, as held in an arrangement
requiring a partnership income Tax return or report to be filed under Subchapter
K of Chapter 1 of Subtitle A of the Internal Revenue Code.

 

3.13 Permits; Bonds. As set forth in Schedule 3.13, Seller has maintained all
permits, licenses, approvals and consents from appropriate governmental bodies,
authorities and agencies necessary to conduct operations on the Assets as
presently conducted in compliance with all applicable laws, rules, regulations,
ordinances and orders. Seller has maintained in place prior to the Initial
Closing appropriate surety instruments and bonds as required by applicable
governmental agencies for Seller to own and operate the Assets as set forth in
Schedule 3.13. All such permits, licenses, orders and approvals are in full
force and effect and no suspension or cancellation of any of them is threatened
or pending; and none of such permits, licenses, orders or approvals will be
affected by the consummation of this Agreement except as any of the same may
need to be transferred to Buyer.

 

3.14 Revenues; Imbalances. Seller is receiving all revenues attributable to
sales of production from the Assets in the ordinary course of business without
suspense. There are no imbalances associated with the Assets as of the Effective
Time.

 

3.15 No Liens. With the exception of that certain production payment owed to
BlueRock which shall convert to a 2% overriding royalty interest upon the
distribution of that certain portion of the Final Payment to BlueRock at the
Final Closing in accordance with Section 6.2, Assets are, and shall be conveyed
to Buyer at the Initial Closing, free and clear of all mortgages, deeds of
trust, security agreements or comparable security interests on title, liens,
claims, production payments and term interests whether or not recorded in the
public records, including but not limited to security interests created under
any indenture, mortgage, loan, credit agreement or similar agreements of Seller,
other than any customarily permitted encumbrances. The interest to be conveyed
by Seller to Buyer at the Initial Closing is not less than the Working Interest,
Net Revenue Interest and net mineral acres in each lease set forth on Exhibit
A-1 hereof. Seller has the full power and right to sell and convey the same,
pursuant to the terms and conditions of this Agreement. The Leases are valid oil
and gas leases and all of the terms thereof have been complied with and all
rentals, royalties, bonus payments, option payments, deposits and other payments
due under the Leases have been fully and promptly paid and there has been no
notice of default or forfeiture or demand that any Leases be released. To the
Knowledge of Seller, no act or omission by Seller or any of its agents or
employees could give rise to an action or claim of any kind relating to the
Leases, the operation thereof, or to impair the title to the same. The terms
"action or claim" as used in this paragraph shall include any action in tort,
contract, regulatory agency claim, environmental claim by any person or entity,
and all other claims arising out from any event occurring before the Initial
Closing. No materials or labor have been provided to the Assets by any party
that remains unpaid and could form the basis for a lien to be filed on the
Assets.

 



  -9-

   



 

3.16 AFEs. There are no outstanding calls or payments under authorities for
expenditures for payments or other capital commitments relating to the Assets
which are due or which Seller has committed to make which have not been made as
of the Effective Time. As of the Effective Time Seller and will have ensured
that all operating costs and expenses have been timely paid. With the exception
of the trucks, trailers, vehicles and other rolling stock to be conveyed by OGS
Resources, LLC, a Delaware limited liability company, to Buyer pursuant to that
certain Bill of Sale and General Assignment dated as of the date hereof, Seller
is the owner of all personal property, real property, fixtures and improvements
included in the Assets to be conveyed as provided herein free of any
encumbrances, obligations or restrictions.

 

3.17 Wells; Plugging and Abandonment. To Seller’s knowledge, Exhibit A-2
contains a complete list of all of the Wells located on the Leases, and there
are no wells located on the Leases that:

 

(a) Seller has received an order from any governmental authority requiring that
such well be plugged and abandoned;

 

(b) except set forth on Schedule 3.17, are shut in and have been for more than 5
days, or temporarily abandoned;

 

(c) have been plugged and abandoned by Seller or any other party but have not
been plugged in accordance with all applicable requirements of each governmental
authority having jurisdiction over the Assets;

 

(d) except set forth on Schedule 3.17, are not in use for production, injection
or salt water disposal.

 

3.18 Preferential Purchase Rights; Required Consents to Assign. Seller hereby
represents and warrants that the Assets are not subject to any preferential
rights, and that except as set forth on Exhibit C, the Assets are not subject to
any third party consents to assignment, in each case in connection with the
Transaction.

 

When used herein, “Seller’s knowledge” means, when used with respect to the
representations and warranties of Seller in this Article III, the actual
knowledge of Jonathan Avery or Nathan Avery of such fact or matter.

 

ARTICLE IV

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer makes the following representations and warranties to Seller, as of the
date hereof:

 

4.1 Organization and Standing. Buyer is a corporation, existing and in good
standing under the laws of the state of Nevada and at the Initial Closing will
be duly qualified to carry on its business in Kansas.

 



  -10-

   



 

4.2 Power. Buyer has all requisite power and authority to carry on its business
as presently conducted and to enter into this Agreement and to consummate the
Transaction. The execution and delivery of this Agreement and consummation of
the Transaction and the fulfillment of and compliance with the terms and
conditions hereof will not, as of the Initial Closing, violate, or be in
conflict with, any provision of its governing documents, or any provision of any
agreement or instrument to which it is a party or by which it is bound, or any
judgment, decree, order, statute, rule or regulation applicable to it.

 

4.3 Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the Transaction have been duly and validly authorized by all
requisite action on behalf of Buyer. This Agreement constitutes Buyer’s legal,
valid and binding obligation, enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws for the protection of creditors, as well as to general
principles of equity, regardless whether such enforceability is considered in a
proceeding in equity or at law.

 

4.4 Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Seller shall have any responsibility whatsoever.

 

4.5 Litigation. There are no actions, suits, claims or proceedings pending or,
to the knowledge of Buyer, threatened against Buyer, in any court or by or
before any federal, state, municipal or other governmental agency that would
impair Buyer’s ability to consummate the Transaction or assume the liabilities
to be assumed by it under this Agreement.

 

4.6 Sufficiency of Funds.

 

Buyer has sufficient cash on hand or other sources of funding to enable it to
make payment of the Initial Payment at the Initial Closing, the Final Payment at
the Final Closing, and consummate the transactions contemplated by this
Agreement.

 

4.7 Independent Investigation.

 

Buyer has conducted its own independent investigation, review and analysis of
the Assets, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of Seller for such purpose. Buyer acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in Article III of this Agreement and the Transaction Documents (as defined
herein); and (b) neither Seller nor any other person has made any representation
or warranty as to Seller, the Assets or this Agreement, except as expressly set
forth in Article III this Agreement or the Transaction Documents.

 

If, on or before the Final Closing, it is discovered that either Party is in
default under any of the above representations and warranties applicable to it,
the defaulting party shall use reasonable efforts to cure the same before the
Final Closing, but if it is unable to do so, then the parties shall use
reasonable efforts to adjust the Purchase Price on an equitable basis due such
default.

 

The Parties agree to execute such further documents or take such further actions
after the Initial Closing which may be reasonably necessary in order to
effectuate the transactions contemplated hereunder.

 



  -11-

   



 

ARTICLE V

TAX MATTERS

 

5.1 Definitions. As used herein, the following terms shall have the respective
meanings assigned to them in this Section 5.1:

 

(a) “Asset Taxes” shall mean all ad valorem, severance, property, production,
sales, use, excise and similar Taxes assessed against the Assets or based upon
or measured by the ownership of the Assets or the production of Hydrocarbons or
the receipt of proceeds therefrom, other than Income Taxes and Transfer Taxes.

 

(b) “Income Taxes” shall mean any income, capital gains, franchise and similar
Taxes.

 

(c) “Seller Taxes” means (a) all Income Taxes imposed by any applicable laws on
Seller, any of its direct or indirect owners or affiliates, or any combined,
unitary, or consolidated group of which any of the foregoing is or was a member,
(b) Asset Taxes allocable to Seller pursuant to Sections 5.2 and 5.3 (taking
into account, and without duplication of, such Asset Taxes effectively borne by
Seller as a result of the adjustments to the Final Payment made pursuant to
Section 2.3 or Section 7.1, as applicable), (c) any Taxes attributable to any
asset or business of Seller that is not part of the Assets, (d) Transfer Taxes
allocated to Seller pursuant to Section 5.4, and (e) any and all other Taxes
imposed on or with respect to the ownership or operation of the Assets for any
Tax period (or portion thereof) ending before the Effective Time.

 

(d) “Taxes” shall mean (i) all taxes, assessments, fees, unclaimed property and
escheat obligations, and other similar charges imposed by any governmental
agency, including any federal, state, local and/or foreign income tax,
production tax, severance tax, value added tax, withholding tax, gross receipts
tax, windfall profits tax, profits tax, ad valorem tax, property tax, sales tax,
goods and services tax, service tax, transfer tax, use tax, excise tax, stamp
tax, motor vehicle tax, franchise tax, payroll tax, employment tax, unemployment
tax, disability tax, alternative or add-on minimum tax and estimated tax, (ii)
any interest, fine, penalty or additions to tax imposed by a governmental agency
in connection with any item described in clause (i), and (iii) any liability in
respect of any item described in clauses (i) or (ii) above, that arises by
reason of a contract, assumption, transferee or successor liability, operation
of law (including by reason of participation in a consolidated, combined or
unitary Tax return or report) or otherwise.

 

5.2 Ad Valorem Taxes. Seller shall pay all ad valorem and property taxes
associated with or attributable to the property to be conveyed pursuant to this
transaction for the 2017 tax year and all prior years prior to the Initial
Closing. Buyer shall be responsible for all such taxes for the 2018 tax year and
all subsequent years.

 

5.3 Transfer Taxes. The transactions described in this Agreement involve the
transfer of real estate with tangible personal property, if any, being
transferred incidental to such real estate; accordingly, the Parties do not
anticipate that any sales, use, transfer, stamp, documentary, registration or
similar Taxes will be incurred or imposed with respect to the transactions
described in this Agreement (collectively “Transfer Taxes”). To the extent that
any Transfer Taxes are imposed on the purchase and sale of the Assets pursuant
to this Agreement, Buyer shall pay such Transfer Taxes. Seller and Buyer shall
reasonably cooperate in good faith to minimize, to the extent permissible under
applicable law, the amount of any such Transfer Taxes.

 



  -12-

   



 

5.4 Cooperation. The Parties shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
returns and reports and any audit, litigation, or other proceeding with respect
to Taxes relating to the Assets. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
that are relevant to any such Tax return or report, or audit, litigation or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided under
this Agreement. The Seller and the Buyer agree to retain all books and records
with respect to Tax matters pertinent to the Assets relating to any Tax period
beginning before the Initial Closing until the expiration of the statute of
limitations of the respective Tax periods and to abide by all record retention
agreements entered into with any governmental agency.

 

5.5 Income Taxes. Notwithstanding anything to the contrary in this Agreement,
Seller shall retain responsibility for, and shall bear and pay, all Income Taxes
incurred by or imposed on Seller, its direct or indirect owners or affiliates,
or any combined, unitary, or consolidated group of which any of the foregoing is
or was a member, and no such Taxes shall be taken into account as adjustments to
the Final Payment under Section 2.3 or Section 7.1.

 

5.6 Apportionment of Taxes. Seller shall retain responsibility for all Seller
Taxes. Buyer shall be responsibility for all Asset Taxes and other Taxes which
are associated with the Assets or some event occurring on or after the Effective
Time, or which accrued or became owing as a result of an event occurring on or
after the Effective Time.

 

ARTICLE VI

CLOSING

 

6.1 Place of Closings. The Initial Closing shall take place remotely and be
effectuated by the electronic delivery of all documents or deliverables required
to be delivered herein on or before December 29, 2017. The Final Closing shall
take place remotely and be effectuated by the electronic delivery of all
documents or deliverables required to be delivered herein on or before January
15, 2018.

 

6.2 Closing Obligations.

 

(a) Initial Closing Obligations. At the Initial Closing, the following events
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:

 

(1) Seller shall execute, acknowledge and deliver to Buyer, an Assignment, Bill
of Sale and Conveyance in the form attached as Exhibit D, conveying the Assets
to Buyer as set out in this Agreement as of the Effective Time;

 

(2) Buyer shall deliver to Seller the full amount of the Initial Payment by wire
transfer of immediately available funds to an account or the accounts designated
by Seller;

 



  -13-

   



 

(3) Seller shall deliver an executed certificate of non-foreign status that
meets the requirements set forth in Treasury Regulation § 1.1445-2(b)(2); and

 

(4) Seller and Buyer shall take such other actions and deliver such other
documents as are contemplated by this Agreement.

 

(5) Consents. With respect to each consent to assignment or other similar
restrictions on assignment that is applicable in connection with the transfer of
the Assets or the consummation of the Transaction shall be obtained and
delivered to Buyer at the Initial Closing.

 

(b) Final Closing Obligations. At the Final Closing, the following events shall
occur:

 

1. Buyer shall deliver to Seller the Final Payment by wire transfer of
immediately available funds to that certain closing agent to be mutually
selected and agreed upon by the Parties, who will act as closing agent and will
directly pay all secured debts as part of the Final Closing and arrange for the
release of any such secured interests as part of the Final Closing, which
secured obligations will specifically include but not be limited to the
production payment currently held by BlueRock. If Buyer fails or chooses not to
deliver the Final Payment at the Final Closing, Buyer understands and agrees to
the following:

 

a. all of Buyer’s right, title, benefits, privileges and interest in and to the
Assets conveyed to Buyer by Seller shall be forfeited, and Buyer shall
immediately execute such documents or take such actions which may be necessary
in order to grant, convey, assign, transfer, set over, and deliver unto Seller
all of said right, title, benefits, privileges and interest in the Assets back
to Seller; and

 

b. Seller shall be entitled to retain the entirety of the Initial Payment, and
enforce all other applicable remedies it may be entitled to pursuant to
applicable laws or this Agreement.

 



  -14-

   



 

ARTICLE VII

POST-CLOSING OBLIGATIONS

 

7.1 Post-Closing Adjustments. As soon as practicable after the Final Closing,
but on or before February 28, 2018, Buyer, with assistance from Seller, will
prepare and deliver to Seller, in accordance with generally accepted accounting
principles as consistently applied in the oil and gas industry and the terms of
this Agreement, the settlement statement (the “Settlement Statement”) setting
forth each adjustment or payment in accordance Section 2.3 and associated
calculations and showing the calculation of such adjustment and the resulting
adjusted Final Payment (the “Adjusted Final Payment”), if applicable. Buyer
shall also provide Seller with copies of all relevant backup information and
documentation used in connection with the preparation of the Settlement
Statement. As soon as practicable after receipt of the Settlement Statement, but
in no event later than on or before 30 days after receipt of Buyer’s proposed
Settlement Statement and the backup information and documentation related
thereto, Seller shall have the right to deliver to Buyer a written notice
containing any changes that Seller proposes to make to the Settlement Statement.
Seller’s failure to deliver to Buyer a written notice detailing proposed changes
to the Settlement Statement by that date shall be deemed an acceptance by Seller
of the Settlement Statement as submitted by Buyer. The Parties shall attempt in
good faith to agree with respect to the changes proposed by Seller, if any, no
later than 30 days after Buyer’s receipt of Seller’s written notice. If Seller
and Buyer are unable to agree on any matters in the Settlement Statement within
such 30-day period, each of Buyer and Seller shall within 45 days after Buyer’s
receipt of Seller’s written notice, summarize its position with regard to any
disputed matters in the Settlement Statement in a written document of 20 pages
or less and submit such summaries to a mutually agreeable accounting firm (the
“Accounting Arbitrator”), together with the Settlement Statement, Seller’s
proposed changes to the Settlement Statement, and any other correspondence
between the Parties with respect to the Settlement Statement. Within 20 business
days after receiving the Parties’ respective submissions, the Accounting
Arbitrator shall render a decision choosing either Seller’s position or Buyer’s
position with respect to each matter addressed in Settlement Statement over
which the Parties disagree, based on the materials described above. Any decision
rendered by the Accounting Arbitrator pursuant hereto shall be final, conclusive
and binding on Seller and Buyer and will be enforceable against any of the
Parties in any court of competent jurisdiction. The costs of the Accounting
Arbitrator shall be borne 50% by each Party. The Settlement Statement and the
Adjusted Final Payment determined by the Accounting Arbitrator pursuant to this
Section 7.1 shall be final and binding on the Parties. The date on which an
agreement over the Settlement Statement and the Adjusted Final Payment is
established, either by the Parties or by the Accounting Arbitrator, shall be
herein called the “Settlement Date.” If the Adjusted Final Payment is more than
the Final Payment delivered at the Final Closing, Buyer shall pay Seller the
amount of such difference. If the Adjusted Final Payment is less than the Final
Payment delivered at Final Closing, Seller shall pay to Buyer the amount of such
difference. In either event, payment shall be made by wire transfer in
immediately available funds. Payment by Buyer or Seller, as the case may be,
shall be within 5 business days of the Settlement Date.

 

7.2 Records. Seller shall deliver the Records to Buyer at Buyer’s address set
forth in the opening paragraph of this Agreement, or at such other address as
Buyer may direct in writing, as soon after Final Closing as is reasonably
practicable, but in any event, on or before 15 days after the Final Closing.
Buyer shall retain originals of the Records, and Seller shall have the right to
review and copy the Records at Seller’s sole expense during standard business
hours upon reasonable prior notice to Buyer for so long as Buyer retains the
Records or a period that ends one year after the Final Closing, whichever is
shorter.

 

7.3 Proceeds and Invoices For Property Expenses Received After Closing. After
the Final Closing, those proceeds received or to be received attributable to the
Assets received by a Party and those Property Expenses paid or to be paid
attributable to the Assets which were not already included as a Final Payment
adjustment at the Final Closing, shall be handled as follows:

 

(a) Proceeds. Proceeds from the sales of Merchantable Oil and Hydrocarbons
produced prior to the Effective Time received by Buyer, if any, shall be
promptly remitted or forwarded to Seller. Proceeds from the sales of
Hydrocarbons produced from and after the Effective Time received by Seller, if
any, shall be promptly forwarded to Buyer.

 

(b) Property Expenses. Invoices for Property Expenses received by Buyer which
relate to operations of or with respect to the Assets prior to the Effective
Time shall be forwarded to Seller by Buyer, or if already paid by Buyer,
invoiced by Buyer to Seller, and Seller shall pay such invoices promptly after
its receipt thereof. Invoices for Property Expenses received by Seller which
relate to operations of or with respect to the Assets from and after the
Effective Time shall be promptly forwarded to Buyer by Seller, or if already
paid by Seller, invoiced by Seller to Buyer, and Buyer shall pay such invoices
promptly after its receipt thereof.

 

7.4 Further Assurances. From time to time after the Initial Closing, Seller and
Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the Transaction.

 



  -15-

   



 

ARTICLE VIII

INDEMNIFICATION

 

This Article VIII addresses assumption and retention of liabilities and
obligations by Buyer and Seller related to the Assets and indemnification for
such liabilities and obligations from and after the Final Closing. For the
purposes of this Agreement, “Losses” shall mean any actual loss, cost, expense,
liability, obligation, damage, demands, claims, suits, sanctions of every kind
and character, including without limitation, reasonable fees and expenses of
attorneys, technical experts and expert witnesses reasonably incidental to
matters indemnified against; excluding, however, any punitive or exemplary
damages; “Indemnifying Party” shall mean, when used in connection with
particular Losses, the Party having an obligation to indemnify another Party or
person(s) with respect to such Losses pursuant to this Article VIII; and
“Indemnified Party” shall mean, when used in connection with particular Losses,
the Party or person(s) having the right to be indemnified with respect to such
Losses by another Party pursuant to this Article VIII. The Parties agree that,
absent fraud or other intentional misconduct, upon and after the Final Closing,
and subject to Section 6.2(b), the indemnification provisions contained in this
Article VIII shall be the sole remedy of the Parties with respect to any Losses
incurred by either Party under this Agreement.

 

8.1 Survival.

 

(a) All representations and warranties contained in this Agreement shall survive
the Initial Closing for a period of Fourteen (14) months beginning on the
Initial Closing, except: (i) representations and warranties with respect to
Taxes (including, for the avoidance of doubt, the representations and warranties
set forth in Section 3.12) shall survive the Initial Closing until 30 days after
the expiration of the applicable statute of limitations; and (ii)
representations and warranties in Sections 3.1, 3.2, 3.3, 3.4, 3.15 shall
survive indefinitely.

 

(b) All of the covenants contained in this Agreement shall survive the Initial
Closing for the applicable statute of limitations relating thereto.

 

(c) Any claim for indemnification for which notice has been given within the
applicable survival period may be prosecuted to conclusion notwithstanding the
subsequent expiration of such survival period, and any representation, warranty,
covenant or agreement that is the subject of such claim shall survive beyond the
expiration of such survival period for purposes of and until such
indemnification claim is finally resolved.

 

8.2 Buyer’s Assumption of Liabilities and Obligations. Buyer shall protect,
defend, indemnify and hold Seller harmless from the payment of any Losses,
whether direct, contingent or otherwise, assessed against Seller which are
payable with respect to the ownership or operation of the Assets from and after
the Effective Time (the “Assumed Liabilities”). Seller shall protect, defend,
indemnify and hold Buyer harmless from the payment of any and all Losses,
whether direct, contingent or otherwise assessed against Buyer or Seller which
are payable with respect to the ownership or operation of the Assets prior to
the Effective Time.

 



  -16-

   



 

8.3 Seller’s Indemnification of Buyer. Upon the Initial Closing, Seller retains
all risk, liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Buyer, its subsidiaries and affiliates and
their respective officers, directors, shareholders, employees and agents, from
and against all Losses which arise out of or in connection with (i) the Retained
Liabilities, (ii) any breach by Seller of any representation, warranty, covenant
or agreement hereunder, and (iii) any and all Seller Taxes or other Taxes which
Seller is obligated to pay hereunder.

 

8.4 Buyer’s Indemnification of Seller. Upon the Initial Closing, Buyer assumes
all risk, liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Seller, its subsidiaries and affiliates
and their respective officers, directors, shareholders, employees and agents,
from and against all Losses which arise out of or in connection with (i) the
Assumed Liabilities and (ii) any breach by Buyer of any representation,
warranty, covenant or agreement hereunder.

 

8.5 Limits on Indemnification.

 

(a) Buyer shall not be entitled to make any claim for indemnification under
Section 8.4 in respect of any Individual Matter unless such claim is for Losses
in an amount in excess of $25,000. For purposes of this Agreement, “Individual
Matter” means any indemnification claim or series of indemnification claims
arising from the same underlying event or circumstance.

 

(b) The obligations of Seller under Section 8.4 shall be limited to 50% of the
Purchase Price together with any upward adjustments made thereto pursuant to
Section 7.1

 

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
SHALL ANY PARTY BE ENTITLED TO RECEIVE ANY PUNITIVE, CONSEQUENTIAL, SPECIAL,
EXEMPLARY DAMAGES, LOST PROFITS OR LOST REVENUES UNLESS THE SAME ARE ACTUALLY
PAID TO A THIRD PARTY PURSUANT TO A CLAIM FOR WHICH A PARTY IS SEEKING
INDEMNIFICATION HEREUNDER, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF THE
OTHER PARTY OR PARTIES.

 

8.6 Indemnification Procedures. All claims for indemnification under this
Article VIII shall be asserted and resolved as follows:

 

(a) To make claim for indemnification under Sections 8.4 or 8.5, an Indemnified
Party shall notify the Indemnifying Party in writing of its claim under this
Section 8.6, including the basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a third party against the Indemnified Party (a “Third Party Claim”), the
Indemnified Party shall provide its Claim Notice promptly after the Indemnified
Party receives written notice from such third party of the Third Party Claim and
shall enclose a copy of such notice and other documentation (if any) served with
respect to the Third Party Claim; provided that the failure of any Indemnified
Party to give notice of a Third Party Claim as provided in this Section 8.6
shall not relieve the Indemnifying Party of its obligations under Sections 8.4
or 8.5 (as applicable) except to the extent such failure results in insufficient
time being available to permit the Indemnifying Party to effectively defend
against the Third Party Claim or otherwise materially prejudices the
Indemnifying Party’s ability to defend against the Third Party Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, covenant or agreement, the Claim Notice shall
specify the representation, warranty, covenant or agreement that was inaccurate
or breached.

 



  -17-

   



 

(b) In the case of a claim for indemnification based upon a Third Party Claim,
the Indemnifying Party shall have 30 days from its receipt of the Claim Notice
to notify the Indemnified Party whether it admits or denies its liability to
defend the Indemnified Party against such Third Party Claim at the sole cost and
expense of the Indemnifying Party. The Indemnified Party is authorized, prior to
and during such 30 day period, at the expense of the Indemnifying Party, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party.

 

(c) If the Indemnifying Party admits its liability to defend the Indemnified
Party against a Third Party Claim, it shall have the right and obligation to
diligently defend, at its sole cost and expense, such Third Party Claim. Subject
to the reasonable satisfaction of the Indemnified Party and if the Indemnifying
Party has the financial capability to fully satisfy such cost and expense, and
indemnification obligations, the Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Third Party Claim which the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, at its own
expense, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 8.7(c). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto which
does not include an unconditional written release of the Indemnified Party from
all Losses in respect of such Third Party Claim or (ii) settle any Third Party
Claim or consent to the entry of any judgment with respect thereto in any manner
that may materially and adversely affect the Indemnified Party.

 

(d) If the Indemnifying Party does not admit its liability or admits its
liability to defend the Indemnified Party against the Third Party Claim but
fails to diligently prosecute or settle such Third Party Claim, then the
Indemnified Party shall have the right to defend against the Third Party Claim
at the sole cost and expense of the Indemnifying Party, with counsel of the
Indemnified Party’s choosing, subject to the right of the Indemnifying Party to
admit its liability and assume the defense of the Third Party Claim at any time
prior to settlement or final determination thereof. If the Indemnifying Party
has not yet admitted its liability to defend the Indemnified Party against the
Third Party Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for 10 days following receipt of such notice to (i) admit in
writing its liability to indemnify the Indemnified Party from and against the
liability and consent to such settlement, (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement or (iii) deny
liability. Any failure to respond to such notice by the Indemnified Party shall
be deemed to be an election under subsection (i) above.

 

(e) In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to (i) cure the Losses complained of, (ii) admit its liability for such
Losses or (iii) dispute the claim for such Losses. If the Indemnifying Party
does not notify the Indemnified Party within such 30 day period that it has
cured the Losses or that it disputes the claim for such Losses, the amount of
such Losses shall conclusively be deemed a liability of the Indemnifying Party
hereunder.

 



  -18-

   



 

8.7 Opportunity to Cure. Notwithstanding the foregoing, if it is discovered that
either Party is in default under any of the representations and warranties
herein applicable to it, the non-defaulting party shall provide notice to the
defaulting party with respect to such default, and the defaulting party shall
have a reasonable opportunity to cure the same before the non-defaulting party
may bring a claim for indemnification under this Article VIII.

 

8.8 Exclusive Remedies with Respect to Representations and Warranties. Except in
the case of fraud, the rights and remedies of the Parties under this Article
VIII are exclusive and in lieu of any and all other rights and remedies which
any Party may have under this Agreement or otherwise against any other Party
with respect to the transactions contemplated herein for monetary relief with
respect to any breach of any representation or warranty.

 

ARTICLE IX
MISCELLANEOUS

 

9.1 Schedules and Exhibits. The Schedules and Exhibits referred to in this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.

 

9.2 Expenses. Except as otherwise specifically provided in this Agreement, all
fees, costs and expenses incurred by Buyer or Seller in negotiating this
Agreement or in consummating the Transaction shall be paid by the Party
incurring the same, including, without limitation, engineering, land, title,
legal, and accounting fees, costs and expenses.

 

9.3 Notices. All notices and communications required or permitted under this
Agreement (“Notices”) shall be deemed to have been delivered and received (a) in
the case of personal delivery, delivered by hand (with written confirmation of
receipt), (b) on the date sent by e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (c) in
the case of a nationally recognized overnight courier (receipt requested):

 



If to Seller:

 

Woodway Oil & Gas – KS–I, LLC

4900 Woodway Drive, Suite 625

Houston, Texas 77056

Attention: Jonathan Avery

Telephone: (281) 850-3029

Email: javery@napa-advisors.com

 

 

 

If to Buyer:

 

Viking Energy Group, Inc.

1330 Avenue of the Americas, Ste. 23A

New York, NY 10019

Attention: James A. Doris

Telephone: (613) 246-1919

Email: jdoris@vikingenergygroup.com



 



  -19-

   



 

Any Party may, by a Notice so delivered to the other Party, change the address
or individual to which delivery shall thereafter be made.

 

9.4 Amendments. Except for waivers specifically provided for in this Agreement,
this Agreement may not be amended nor any rights hereunder waived except by an
instrument in writing signed by the Party to be charged with such amendment or
waiver and delivered by such Party to the Party claiming the benefit of such
amendment or waiver.

 

9.5 Assignment. Buyer may assign all or any portion of its respective rights or
delegate all or any portion of its respective duties hereunder but as Buyer
shall remain liable to Seller for the performance of its obligations hereunder.
No such assignment or obligation shall increase the burden on Seller or impose
any duty on Seller to communicate with or report to any transferee, and Seller
may continue to look to Buyer for all purposes under this Agreement. Seller may
not assign this Agreement without prior written consent of Buyer. No assignment
of any rights hereunder by Seller shall relieve Seller of any obligations
(including indemnity obligations) and responsibilities hereunder.

 

9.6 Announcements. Seller and Buyer shall consult with each other with regard to
all press releases and other announcements issued after the date of execution of
this Agreement and prior to the Initial Closing concerning this Agreement or the
Transaction. Except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange, neither
Buyer nor Seller shall issue any such press release or other publicity without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, any press release shall
not contain the name of Seller without Seller’s consent.

 

9.7 Headings. The headings of the Articles and Sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.

 

9.8 Counterparts/Facsimile Signatures. This Agreement may be executed by Buyer
and Seller in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument. Facsimile and electronic signatures are considered binding.

 

9.9 References. References made in this Agreement, including use of a pronoun,
shall be deemed to include where applicable, masculine, feminine, singular or
plural, individuals or entities. As used in this Agreement, “person” shall mean
any natural person, corporation, partnership, trust, limited liability company,
court, agency, government, board, commission, estate or other entity or
authority, as applicable.

 

9.10 Governing Law; Venue. This Agreement and the Transaction and any
arbitration or dispute resolution conducted pursuant hereto shall be construed
in accordance with, and governed by, the laws of the State of Kansas, without
giving effect to principles of conflict of law. Any suit or proceeding hereunder
shall be brought exclusively in Johnson County, Kansas, and each Party consents
to the personal jurisdiction of the courts, state and federal, located therein.
Each Party agrees to waive any objection that the state and federal courts of
Johnson County, Kansas, are an inconvenient forum.

 



  -20-

   



 

9.11 Entire Agreement. This Agreement shall constitute the entire understanding
among the Parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understandings relating
to such subject matter.

 

9.12 Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties and their respective successors and assigns.

 

9.13 No Third-Party Beneficiaries. This Agreement is intended to benefit only
the Parties and their respective permitted successors and assigns.

 

9.14 Disclaimer of Representations and Warranties. The Parties have made no
representations or warranties, except those expressly set forth in this
Agreement and any agreements or documents executed and/or delivered (for the
purpose of this Agreement documents “executed and/or delivered” shall include
all documents and information provided to Buyer via the Energy Net data room or
other Energy Net staff, and Seller represents and warrants that such documents
and the information contained therein are true and accurate in all material
respects) pursuant to or in connection with this Agreement (the “Transaction
Documents”). Except as expressly set forth in this Agreement and the Transaction
Documents, the Parties each disclaim all liability and responsibility for any
other representation, warranty, statements or communications (orally or in
writing) to the other Party (including, but not limited to, any information
contained in any opinion, information or advice that may have been provided to
any such Party by any partner, officer, member, trustee, beneficiary,
stockholder, director, employee, agent, consultant, member, representative or
contractor of such disclaiming Party or its affiliates or any engineer or
engineering firm, or other agent, consultant or representative) with respect to
the Assets wherever and however made. Without limiting the generality of the
foregoing, none of the Parties makes any representation or warranty as to (a)
the amount, value, quality or deliverability of petroleum, natural gas or other
reserves attributable to the Assets, (b) any geological, engineering or other
interpretations of economic valuation, or (c) predictions as to when any event
will or will not occur or whether the event is likely to occur.

 

[Signature Page Follows]

 



  -21-

   



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 



 

SELLER:

 

WOODWAY OIL & GAS – KS–I, LLC

        By: /s/ Nathan Avery

 

Name:

Nathan Avery     Title: Managing Member          

 

BUYER:

 

 

 

 

 

 

VIKING ENERGY GROUP, INC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

Name:

James A. Doris

 

 

Title:

President & CEO

 



  

Signature Page to Purchase and Sale Agreement 

 

 



-22-



 